                                           Case 3:20-cv-01441-CRB Document 8 Filed 08/06/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RAYMOND RICHARD WHITALL, G43090,                      Case No. 20-cv-01441-CRB (PR)
                                   8                     Plaintiff,                            ORDER OF DISMISSAL WITHOUT
                                                                                               PREJUDICE
                                   9              v.
                                                                                               (ECF No. 7)
                                  10     S. PALOMARES, et al.,
                                  11                     Defendant(s).

                                  12           On July 1, 2020, the court dismissed plaintiff’s complaint with leave to amend, within 28
Northern District of California
 United States District Court




                                  13   days, “to allege a possible Fourth Amendment and/or retaliation claim under § 1983 against the

                                  14   individual correctional officers, if he can.”

                                  15           On July 17, 2020, plaintiff filed a motion for “an extension of time until December 28,

                                  16   2020” to file an amended complaint so he can exhaust available administrative remedies as to his

                                  17   Fourth Amendment and retaliation claims. ECF No. 7 at 1. Alternatively, he seeks a “voluntary

                                  18   dismissal . . . without prejudice to filing a new complaint with the added claims of retaliation and

                                  19   illegal search and seizure.” Id. at 2.

                                  20           Plaintiff’s motion for a lengthy extension of time to amend in order to exhaust available

                                  21   administrative remedies is DENIED. See Vaden v. Summerhill, 449 F.3d 1047, 1051 (9th Cir.

                                  22   2006) (prisoner plaintiff should exhaust before filing suit). But his alternative request for a

                                  23   voluntary dismissal without prejudice is GRANTED. See Fed. R. Civ P. 41(a).

                                  24           The clerk is instructed to terminate the motion at ECF number 7 and close the file.

                                  25            IT IS SO ORDERED.

                                  26   Dated: August 6, 2020

                                  27                                                    ______________________________________
                                                                                        CHARLES R. BREYER
                                  28                                                    United States District Judge
